 

Exhibit 10.8

 

EXECUTION

 

ENVIRONMENTAL INDEMNITY AGREEMENT

 

(Mezzanine Loan)

 

This ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) is made as of
September 30, 2015 by NEW YORK REIT, INC., a Maryland corporation and NEW YORK
RECOVERY OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(collectively, jointly and severally, together with their respective successors
and assigns, “Guarantor”) and ARC NY1440BWY1 MEZZ, LLC, a Delaware limited
liability company (together with its successors and assigns, “Borrower”, and,
collectively with Guarantor, jointly and severally, the “Indemnitor”) in favor
of PARAMOUNT GROUP FUND VIII 1440 BROADWAY MEZZ LP, a Delaware limited
partnership (together with its successors and permitted assigns under the Loan
Agreement, the “Lender”).

 

RECITALS:

 

A.    WHEREAS, Lender is prepared to make a certain loan (the “Loan”) to
Borrower, pursuant to a Mezzanine Loan Agreement of even date herewith between
Borrower and Lender (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”; all
capitalized terms used herein but not otherwise defined shall have the
respective meanings ascribed to such terms in the Loan Agreement), which Loan
shall be evidenced by one or more promissory notes (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time,
collectively, the “Note”) and secured by a pledge of 100% of Borrower’s limited
liability company interest in the Property Owner, pursuant to that certain
Pledge and Security Agreement, dated as of the date hereof, in favor of Lender
pursuant to which Borrower has pledged its membership interest in Property Owner
(the “Collateral”) as additional security for the Loan.

 

B.     WHEREAS, the Lender is unwilling to make the Loan unless Indemnitor
agrees to provide the indemnification, representations, warranties, covenants
and other matters described in this Agreement for the benefit of Lender.

 

C.     WHEREAS, Indemnitor is entering into this Agreement to induce the Lender
to make the Loan.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual premises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Indemnitor hereby represents, warrants, covenants and
agrees for the benefit of Lender as follows:

 

1.     Environmental Representations And Warranties. The representations and
warranties of Borrower set forth in Section 4.28 of the Loan Agreement relating
to environmental matters are incorporated herein by this reference as if fully
set forth herein and deemed to have been made as of the date hereof by
Indemnitor.

 

2.     Environmental Covenants. Indemnitor covenants that:

 

 1 

 

 

(a)          all uses and operations on or of the Property by Property Owner or
any Affiliate of Borrower or Property Owner shall be in compliance in all
material respects with all applicable Environmental Laws;

 

(b)          Borrower shall cause Property Owner to use commercially reasonable
efforts to ensure that uses and operations by all tenants or other users of the
Property are in compliance in all material respects with all applicable
Environmental Laws;

 

(c)          Borrower shall cause Property Owner use commercially reasonable
efforts to ensure that there shall be no Releases of Hazardous Substances in,
on, under or from the Property in violation of Environmental Law;

 

(d)          Borrower shall cause Property Owner to use commercially reasonable
efforts to ensure that there shall be no Hazardous Substances in, on, or under
the Property, except those that are (i) both (A) in compliance in all material
respects with all applicable Environmental Laws and, if applicable, with permits
issued pursuant thereto, and (B) fully disclosed to Lender in writing (including
in the Environmental Reports provided to Lender ) or routinely used in the
operation and maintenance of, or by tenants in, commercial properties similar to
the Property, or (ii) not reasonably likely to result in a Material Adverse
Effect. Notwithstanding the foregoing, it shall not be a default under the Loan
Documents if any Hazardous Substances that fail to satisfy either clauses (i) or
(ii) of the previous sentence are in, on or under the Property and Borrower (x)
causes Property Owner to commence the Remediation of the same in accordance with
applicable Environmental Law within 30 days after written notice thereof (or, if
Property Owner is unable to secure any Permits or approvals of applicable
Governmental Authorities required for such Remediation during such 30 day period
after reasonable effort, upon its securing such Permits, provided that Borrower
causes Property Owner to continue to attempt to secure the same in a diligent
manner), and (y) thereafter causes Property Owner to diligently and
expeditiously proceeds to Remediate the same;

 

(e)          Borrower shall cause Property Owner to keep the Property free and
clear of all liens and other encumbrances imposed pursuant to any Environmental
Law, whether or not due to any act or omission of Borrower (the “Environmental
Liens”), provided that it shall not be a default under the Loan Documents if any
such Environmental Liens are imposed and Borrower either (i) causes Property
Owner to commence to remove such Environmental Liens within 30 days after
written notice thereof and thereafter diligently and expeditiously proceeds to
remove the same, or (ii) after notice to Lender, causes Property Owner to
contest by appropriate legal proceedings, promptly initiated and conducted in
good faith and with due diligence, the imposition of such Environmental Liens,
so long as (A) no Event of Default has occurred and is continuing, (B) such
proceeding shall suspend the enforcement of such Environmental Liens, (C)
neither the Property nor any part thereof or interest therein will be in danger
of being sold, forfeited, terminated, canceled or lost, and (D) either Borrower
or Property Owner shall have furnished such security as may be required in the
proceeding, or as may be reasonably requested by Lender, to ensure the payment
of any costs or expenses related to removal of the Environmental Lien or the
prosecution of the legal proceedings, together with all interest or penalties
thereon;

 

 2 

 

 

(f)          Borrower shall cause Property Owner to expeditiously and reasonably
cooperate in all activities pursuant to Section 3 of this Agreement, including
but not limited to providing all relevant information and making knowledgeable
persons available for interviews;

 

(g)          Borrower shall cause Property Owner to perform any environmental
site assessment or other investigation of environmental conditions in connection
with the Property, pursuant to any reasonable request of Lender made in the
event that Lender reasonably believes that an environmental hazard exists on the
Property in violation of applicable Environmental Laws (including but not
limited to sampling, testing and analysis of soil, water, air, building
materials, and other materials and substances whether solid, liquid or gas), and
share with Lender the reports and other results thereof, and Lender shall be
entitled to rely on such reports and other results thereof;

 

(h)          Borrower shall cause Property Owner to comply with all reasonable
requests of Lender made in the event that Lender reasonably determines that
either (i) the Property or any operation thereon is in material violation of
Environmental Law; or (ii) Hazardous Substances are present or have been
Released at, in, on or from the Property in violation of Environmental Law or in
a manner that is likely to result in the imposition of Liability under
Environmental Law, to: (x) reasonably effectuate Remediation of such Hazardous
Substance or condition if and to the extent required by applicable Environmental
Laws; (y) comply in all material respects with any applicable Environmental Law;
and (z) comply with any directive from any applicable Governmental Authority,
provided that with respect to the foregoing, after notice to Lender, Borrower
may cause Property Owner to suspend such compliance and contest by appropriate
legal proceeding, promptly initiated and conducted in good faith and with due
diligence, the applicability of such Environmental Law, and provided further
that (A) no Event of Default (as defined in the Loan Agreement) has occurred and
is continuing, (B) the Property nor any part thereof or interest therein will be
in danger of being sold, forfeited, terminated, canceled or lost as a result of
Borrower’s contesting the foregoing, and (C) either Borrower or Property Owner
shall have furnished the security, if any, as may be required in the proceeding,
or as may be reasonably requested by Lender, to ensure the payment of any costs
or expenses related to such proceeding, together with all interest and penalties
thereon;

 

(i)          Borrower shall cause Property Owner not to do, and shall cause
Property Owner to use commercially reasonable efforts to prevent any tenant or
other user of the Property from doing, any act, that is in material
non-compliance of applicable Environmental Law or violates any covenant,
condition, agreement or easement relating to any environmental matters and
applicable to the Property and that is reasonably likely, in any such case, to
result in a Material Adverse Effect;

 

(j)          Borrower shall cause Property Owner to promptly notify Lender as
Property Owner becomes aware of (i) any presence or Release of Hazardous
Substances in, on, under, or from the Property other than those that comply with
Section 2(d) above; (ii) any material non-compliance with any Environmental Laws
with respect to the Property; (iii) any Environmental Lien recorded against the
Property or threatened in writing to be recorded against the Property; (iv) any
Remediation of environmental conditions relating to the Property that is
required by a Governmental Authority or pursuant to Environmental Law; and (v)
any written notice or other written communication received by Borrower from any
Governmental Authority or any other Person relating to (A) the presence of any
Hazardous Substances on the Property, or Remediation thereof, (B) the liability
of any Person pursuant to any Environmental Law with respect to environmental
contaminants in, on, under or released from the Property, or (C) any actual
administrative or judicial proceedings or such proceedings threatened in writing
with respect to environmental contaminants in, on under or released from the
Property in violation of Environmental Laws and any environmental matters
addressed in this Agreement.

 

 3 

 

 

(k)          If, at any time, it is determined that asbestos is present on the
Property, Borrower shall cause Property Owner to retain an environmental
consultant reasonably satisfactory to Lender to prepare an operations and
maintenance program, and Borrower shall cause Property Owner to comply with the
same. Borrower shall or shall cause Property Owner to deliver a copy of any such
program to Lender.

 

3.     Indemnified Rights/Cooperation and Access. In the event that Lender
reasonably believes that an environmental hazard exists or there is a violation
of Environmental Law at the Property that is reasonably likely to have a
Material Adverse Effect, or that is likely to endanger any tenants or other
occupants of such Property, upon reasonable notice from Lender, Indemnitor shall
promptly cause an engineer or consultant reasonably satisfactory to Lender to
conduct an environmental assessment or audit to assess any and all aspects of
the condition giving rise to such belief (the scope of which shall be determined
in the reasonable discretion of Lender) and take any samples of soil,
groundwater or other water, air, or building materials or any other invasive
testing reasonably necessary, as determined by such engineer or consultant, to
determine whether an environmental hazard exists or there is a violation of
Environmental Law at the Property that is reasonably likely to have a Material
Adverse Effect or that is likely to endanger any tenants or other occupants of
such Property, and promptly deliver the results of any such assessment, audit,
sampling or other testing to Lender and Indemnitor (and Lender and the other
Indemnified Parties shall be entitled to rely on the same); provided, however,
that, if such results are not delivered to Lender within a reasonable period
following receipt of written notice from Lender of Indemnitor’s failure to
comply with the provisions of this Section 3, upon reasonable notice to
Indemnitor, Lender and any other Person designated by Lender, including but not
limited to any receiver, any representative of a Governmental Authority, and any
environmental consultant shall have the right, but not the obligation, to enter
upon the Property at all reasonable times (subject to the rights of tenants) to
assess any and all aspects of the environmental condition of the applicable
Property, including but not limited to, by conducting any environmental
assessment or audit (the scope of which shall be determined in the reasonable
discretion of Lender) and taking samples of soil, groundwater or other water,
air, or building materials, and reasonably conducting other invasive testing.
Indemnitor shall cooperate with and provide, upon advance notice, Lender and any
such Person designated by Lender with such access to the Property.

 

4.     Indemnification. Indemnitor covenants and agrees to protect defend,
indemnify, release and hold the Indemnified Parties harmless from and against,
any and all Losses imposed upon, incurred by or asserted against any of the
Indemnified Parties and directly or indirectly arising out of or in any way
relating to any one or more of the following:

 

 4 

 

 

(a)          any presence of any Hazardous Substances in, on, above, or under
the Property;

 

(b)          any past, present or threatened Release of Hazardous Substances in,
on, above, under or from the Property;

 

(c)          any use, treatment, storage, holding, existence, disposition or
other Release, generation, production, manufacturing, processing, refining,
control, management, abatement, removal, handling on or at or transfer or
transportation to or from the Property of any Hazardous Substances at any time
located in, under, on or above the Property;

 

(d)          any actual or proposed Remediation of any Hazardous Substances at
any time located in, under, on or above the Property, whether or not such
Remediation is voluntary or pursuant to court or administrative order, including
but not limited to any removal, remedial or corrective action;

 

(e)          any non-compliance or violations of any Environmental Laws (or
permits issued pursuant to any Environmental Laws) in connection with the
Property or operations thereon, including but not limited to any failure by
Borrower, Property Owner any Affiliate of Borrower or Property Owner, or any
tenant or other user of the Property to comply with any order of any
Governmental Authority in connection with any Environmental Laws;

 

(f)          the imposition, recording or filing of any Environmental Lien
encumbering the Property;

 

(g)          any administrative processes or proceedings or judicial proceedings
in connection with the existence of Hazardous Substances on, in, under or
released from the Property in violation of applicable Environmental Laws;

 

(h)          any act of Borrower, Property Owner, any Affiliate of Borrower or
Property Owner, or any tenant or other user of the Property in arranging for
disposal or treatment, or arranging with a transporter for transport, disposal
or treatment, of Hazardous Substances in, on, under or released from the
Property in violation of applicable Environmental Laws, in each case, at any
disposal or treatment facilities, incineration vessels or sites owned or
operated by another Person and containing such Hazardous Substances;

 

(i)          any act of Borrower, Property Owner, any Affiliate of Borrower or
Property Owner, or any tenant or other user of the Property in accepting any
Hazardous Substances for transport to disposal or treatment facilities,
incineration vessels or sites selected by Borrower or such other users from
which there is a Release, or a threatened Release of any Hazardous Substance
that causes the incurrence of costs for Remediation;

 

(j)          any personal injury, wrongful death, or property or other damage
related to environmental matters arising under any statutory or common law or
tort law theory by reason of the wrongful acts or omissions of Borrower, any
Affiliate of Borrower or any tenant or other user of the Property, including but
not limited to damages assessed for private or public nuisance or for the
conducting of an abnormally dangerous activity on or near the Property;

 

 5 

 

 

(k)          any material misrepresentation or inaccuracy in any representation
or warranty in this Agreement or material breach or failure to perform any
covenants or other obligations of Borrower or Indemnitor pursuant to this
Agreement; and

 

(l)          any presence of mold or mold spores at the Property including the
cost and expense of any repair, replacement, removal, cleanup, abatement,
disposal, relocation or other remedial actions required at the Property for
purposes of addressing any medical or legal concerns resulting therefrom.

 

Notwithstanding any other provision of this Agreement to the contrary, the
indemnity provided by this Section 4 shall not apply to any Losses, costs of
Remediation or other liabilities of any Indemnified Party to the extent arising
out of (i) any action taken by any Person (other than Borrower, Property Owner,
Guarantor, or any other Person that, directly or indirectly, Controls, is
Controlled by or is under Common Control with Guarantor) from and after a
Transfer approved by Lender in accordance with the terms of the Loan Documents
of the entire Property or all of the direct and indirect interests of Borrower
in Mortgage Borrower to a Person that is not an Affiliate of Guarantor, (ii) any
action taken by any Person (other than Borrower, Property Owner, Guarantor, or
any other Person that, directly or indirectly, Controls, is Controlled by or is
under Common Control with Guarantor) from and after Mortgage Lender obtains
title to the Property or Lender obtains title to the Collateral, whether by
foreclosure, deed-in-lieu of foreclosure or otherwise in connection with any
exercise of Mortgage Lender’s remedies pursuant to the Mortgage Loan Documents
or Lender’s remedies pursuant to the Loan Documents, or any actions taken by any
Person (other than Borrower, Property Owner, Guarantor or any other Person that,
directly or indirectly, Controls, is Controlled by or is under Common Control
with Guarantor, except if such action of Borrower, Property Owner, Guarantor or
any other such Person is caused or required by a receiver, trustee, liquidator,
conservator, Lender or applicable law) on or after the date on which a receiver,
trustee, liquidator, or conservator is appointed, at Mortgage Lender’s or
Lender’s request, to take Control of the Property or the Collateral, or (iii)
any action taken (a) by Lender or, to the extent there is any other mezzanine
lender (“Additional Mezzanine Lender”) with respect to any additional mezzanine
loan (“Additional Mezzanine Loan”) under Section 9.24(b) of the Loan Agreement,
any Additional Mezzanine Lender, during any period in which either Lender or
Additional Mezzanine Lender exercises Control of any Required SPE, Borrower,
Property Owner and/or the Property or the Collateral under the loan documents or
the documents evidencing the Additional Mezzanine Loan, as applicable, or (b)
from and after a mezzanine foreclosure or assignment-in-lieu thereof with
respect to any Additional Mezzanine Loan.

 

 6 

 

 

5.     Duty to Defend and Attorneys’ and Other Fees and Expenses. Indemnitor
agrees that, upon request by any Indemnified Party, the Indemnitor shall defend
such Indemnified Party against any claim for which Indemnitor is indemnifying
the Indemnified Parties pursuant to Section 4 above (if requested by any
Indemnified Party, in the name of such Indemnified Party) by attorneys and other
professionals reasonably approved by the Indemnified Parties. Notwithstanding
the foregoing, if the defendants in a claim include Borrower and any Indemnified
Party shall have reasonably concluded that (A) there are legal defenses
available to it that are materially different from those available to
Indemnitor, or (B) the use of the attorneys engaged by Indemnitor would present
such attorneys with a conflict of interest, such Indemnified Party may, in its
sole and absolute discretion, engage its own attorneys and other professionals
to assume its legal defenses and to defend or assist it, and, at the option of
such Indemnified Party, its attorneys shall control the resolution of any claim
or proceeding against such Indemnified Party, provided that no compromise or
settlement shall be entered without the Indemnitor’s consent, which consent
shall not be unreasonably withheld. Except as otherwise provided above, upon
demand, Indemnitor shall be liable to, and shall, pay or, in the sole and
absolute discretion of any Indemnified Party, reimburse, such Indemnified Party
for the payment of reasonable fees and disbursements of attorneys, engineers,
environmental consultants, laboratories and other professionals in connection
therewith; provided, however, notwithstanding anything to the contrary herein,
Indemnitor shall not be responsible for the cost of more than one attorney to
represent, collectively, any and all Indemnified Parties.

 

6.     Definitions. As used in this Agreement, the following terms shall have
the following meanings:

 

The term “Environmental Laws” means any and all present and future federal,
state and local laws, statutes, ordinances, orders, rules, regulations and the
like, as well as common law, any judicial or administrative orders, decrees or
judgments thereunder, and any governmental permits, approvals, licenses,
registrations, filings and authorizations, in each case as now or hereafter in
effect, relating to (i) the pollution by, protection from or cleanup of
Hazardous Substances, (ii) the impact of Hazardous Substances on property,
health or safety as applicable to the Property, (iii) the Use or Release of
Hazardous Substances, (iv) occupational safety and health, industrial hygiene or
the protection of human, plant or animal health or welfare in connection with
Hazardous Substances or (v) the liability for or costs of other actual or
threatened danger to health or the environment arising from Hazardous
Substances. The term “Environmental Law” includes, but is not limited to, the
following statutes, as amended, any successors thereto, and any regulations
promulgated pursuant thereto, and any state or local statutes, ordinances,
rules, regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Materials Transportation Act; the
Resource Conservation and Recovery Act (including but not limited to Subtitle I
relating to underground storage tanks); the Clean Water Act; the Clean Air Act;
the Toxic Substances Control Act; the Safe Drinking Water Act; the Occupational
Safety and Health Act; the Federal Water Pollution Control Act; the Federal
Insecticide, Fungicide and Rodenticide Act; the Endangered Species Act; the
National Environmental Policy Act; and the River and Harbors Appropriation Act.
The term “Environmental Law” also includes, but is not limited to, any present
and future federal state and local laws, statutes ordinances, rules, regulations
and the like, as well as common law, conditioning transfer of property upon a
negative declaration or other approval of a Governmental Authority of the
environmental condition of a property; or requiring notification or disclosure
of Releases of Hazardous Substances or other environmental conditions of a
property to any Governmental Authority or other Person, whether or not in
connection with transfer of title to or interest in property.

 

 7 

 

 

The term “Hazardous Substances” means any and all substances (whether solid,
liquid or gas) defined, listed, or otherwise classified as pollutants, hazardous
wastes, hazardous substances, hazardous materials, extremely hazardous wastes,
toxic substances, toxic pollutants, contaminants, pollutants or words of similar
meaning or regulatory effect under any present or future Environmental Laws or
the presence of which on, in or under the Property is prohibited or requires
investigation or remediation under Environmental Law, including petroleum and
petroleum by-products, asbestos and asbestos-containing materials, toxic mold,
polychlorinated biphenyls, lead and radon, and compounds containing them
(including gasoline, diesel fuel, oil and lead-based paint), pesticides and
radioactive materials, flammables and explosives and compounds containing them.

 

The term “Indemnified Parties” means (i) Lender, (ii) any Person who is or will
have been involved with the servicing of the Loan or (iii) any Person who may
hold or acquire or will have held a full or partial direct interest in the Loan
(including those Persons identified previously in this clause (iii) who acquire
the Property in a foreclosure or conveyance-in-lieu of foreclosure by such
Persons as a holder of the Loan) (including, but not limited to, custodians,
trustees and other fiduciaries who hold or have held a full or partial direct
interest in the Loan or, as applicable with respect to clause (iii) above, the
Property, for the benefit of third parties) as well as the respective officers,
partners, members, directors, trustees, employees, agents, Affiliates,
successors and permitted assigns of any and all of the foregoing.

 

The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.

 

The term “Losses” means any actual losses, damages (but excluding consequential,
special and punitive damages), costs, fees (including reasonable fees of
attorneys, engineers and environmental consultants), expenses, claims, suits,
judgments, awards, liabilities (including but not limited to strict
liabilities), obligations, debts, fines, penalties, charges, costs of
Remediation (whether or not performed voluntarily), amounts paid in settlement,
litigation costs, reasonable attorneys’ fees, engineers’ fees, environmental
consultants’ fees, and investigation costs (including but not limited to costs
for sampling, testing and analysis of soil, water, air, building materials, and
other materials and substances whether solid, liquid or gas), of whatever kind
or nature, and whether or not incurred in connection with any judicial or
administrative proceedings, actions, claims, suits, judgments or awards.

 

The term “Release” means any release, deposit, discharge, emission, leaking,
leaching, spilling, seeping, migrating, injecting, pumping, pouring, emptying,
escaping, dumping, disposing or other movement of Hazardous Substances into the
indoor or outdoor environment (including the movement of Hazardous Substances
through ambient air, soil, surface water, ground water, wetlands, land or
subsurface strata).

 

The term “Remediation” means any response, remedial removal, or corrective
action; any activity to clean up, detoxify, decontaminate, contain or otherwise
remediate any Hazardous Substance; any actions to prevent, cure or mitigate any
Release of any Hazardous Substance; any action to comply with any Environmental
Laws or with any permits issued pursuant thereto; any inspection, investigation,
study, monitoring, assessment, audit, sampling and testing, laboratory or other
analysis, or evaluation relating to any Release of Hazardous Substances.

 

 8 

 

 

7.     Unimpaired Liability. Except as otherwise explicitly set forth herein,
the liability of Indemnitor under this Agreement shall in no way be limited or
impaired by, and Indemnitor hereby consents and agrees to and shall be bound by,
any amendment, replacement or modification of the provisions of the Note, the
Loan Agreement or any other Loan Document entered into by (x) Borrower or any
Person who succeeds Borrower as borrower under the Loan or (y) any other
Affiliate of Borrower party to such Loan Document. In addition, the liability of
Indemnitor under this Agreement shall in no way be limited or impaired by
(i) any extensions of time for performance required by the Note, the Loan
Agreement or any of the other Loan Documents, (ii) except as provided in Section
4, unless a substitute Indemnitor is a Qualified Equityholder or is otherwise
acceptable to Lender (in its sole discretion) has agreed in writing to be bound
by the terms of this Agreement, any sale or transfer of all or part of the
Collateral, (iii) the accuracy or inaccuracy of the representations and
warranties made by Borrower under the Note, the Loan Agreement or any of the
other Loan Documents or herein, (iv) the release of Borrower or any other Person
from performance or observance of any of the agreements, covenants, terms or
condition contained in any of the other Loan Documents by operation of law,
Lender’s voluntary act, or otherwise, or (v) the release or substitution in
whole or in part of any security for the Note.

 

8.     Enforcement. (a) The Indemnified Parties may enforce the obligations of
Borrower without first resorting to or exhausting any security or collateral or
without first having recourse pursuant to the Note, the Loan Agreement or any
other Loan Documents, through foreclosure proceedings or otherwise. It is not
necessary for an Event of Default to have occurred pursuant to and as defined in
the Loan Agreement for any Indemnified Party to exercise its rights pursuant to
this Agreement. Indemnitor hereby acknowledges and agrees that Indemnitor is
fully and personally liable for the obligations hereunder, and any liability
hereunder is not limited to the original or amortized principal balance of the
Loan or the value of the Collateral.

 

(b)          Notwithstanding anything to the contrary set forth herein, this
Agreement is not and shall not be deemed to be secured by the Mortgage. Without
limiting any of the remedies provided in the Loan Documents, Indemnitor
acknowledges and agrees that the provisions of this Agreement are environmental
provisions made by Indemnitor relating to the Property (the “Environmental
Provisions”). Indemnitor’s breach or a failure to comply with the Environmental
Provisions shall constitute a breach of contract entitling Lender to all
remedies for the recovery of damages and for the enforcement of the
Environmental Provisions. The Indemnified Parties’ actions for recovery of
damages or enforcement of the Environmental Provisions shall not constitute an
action nor constitute a money judgment for a deficiency or a deficiency
judgment. All remedies provided for by the Loan Documents are separate and
distinct causes of action that are not abrogated, modified, limited or otherwise
affected by the remedies provided herein.

 

(c)          Notwithstanding any provision of the Loan Documents, the
obligations pursuant to this Agreement are exceptions to any non-recourse or
exculpation provisions of the Loan Agreement. Indemnitor is fully and personally
liable for all such obligations hereunder.

 

 9 

 

 

9.     Survival. Subject to the last paragraph of Section 4, the obligations and
liabilities of Indemnitor under this Agreement shall survive the payment in full
of the Indebtedness. Notwithstanding the foregoing, the indemnification
obligations of Indemnitor hereunder shall terminate three (3) years after the
full and indefeasible payment by Borrower of the Indebtedness, provided that at
the time of such payment, Indemnitor furnishes to Lender a Phase I environmental
report with respect to the Property, which report is from an environmental
consultant reasonably acceptable to Lender, which updated environmental
report(s) disclose, no actual or threatened (other than as disclosed in the
Environmental Report delivered to Lender by Indemnitor in connection with the
origination of the Loan) (A) material non-compliance with or violation in any
material respect of applicable Environmental Laws (or permits issued pursuant to
Environmental Laws) in connection with such Property or operations thereon, (B)
Environmental Liens encumbering the Property, (C) administrative processes or
proceedings or judicial proceedings in any way connected with any matter
addressed in the indemnity provisions of this Agreement or (D) presence or
Release of Hazardous Substances in, on, under or from such Property, excluding
substances of kinds and in amounts ordinarily and customarily used or stored in
properties similar to the Property for the purposes of cleaning or other
maintenance or operations and otherwise in compliance with all Environmental
Laws, that has not been fully remediated in accordance with all applicable
Environmental Laws.

 

10.   Interest. Any amounts payable to any Indemnified Parties under this
Agreement shall become immediately due and payable on demand and, if not paid
within thirty (30) days of such demand, shall bear interest at the Default Rate
(as defined in the Loan Agreement) from the date following thirty (30) days
after such demand.

 

11.   Waivers. Indemnitor hereby waives (a) any right or claim of right to cause
a marshaling of its assets or to cause Lender or the other Indemnified Parties
to proceed against any of the security for the Loan before proceeding under this
Agreement against Borrower; (b) all rights and remedies accorded by applicable
law to indemnitors or guarantors, except any rights of subrogation that Borrower
may have, provided that the indemnity provided for hereunder shall neither be
contingent upon the existence of any such rights of subrogation nor subject to
any claims or defenses whatsoever that may be asserted in connection with the
enforcement or attempted enforcement of such subrogation rights, including any
claim that such subrogation rights were abrogated by any acts of any of the
Indemnified Parties; (c) the right to assert a counterclaim, other than a
mandatory or compulsory counterclaim, in any action or proceeding brought
against or by any of the Indemnified Parties; (d) notice of acceptance hereof
and of any action taken or omitted in reliance hereon; (e) presentment for
payment, demand of payment, protest or (unless expressly required hereby) notice
of nonpayment or failure to perform or observe, or other proof, or notice or
demand; and (f) all homestead exemption rights against the obligations hereunder
and the benefits of any statutes of limitations or repose. Notwithstanding
anything to the contrary contained herein, Indemnitor shall postpone the
exercise of any rights of subrogation with respect to any collateral securing
the Loan until the Loan shall have been repaid in full. No delay by any
Indemnified Party in exercising any right, power or privilege under this
Agreement shall operate as a waiver of any such privilege, power or right.

 

 10 

 

 

12.    Subrogation. Indemnitor shall take any and all reasonable actions,
including institution of legal action against third parties, necessary or
appropriate to obtain reimbursement, payment or compensation from such Persons
responsible for any liability arising out of the presence of any Hazardous
Substances at, in, on or under the Property or otherwise obligated by law to
bear the cost. The Indemnified Parties shall be and hereby are subrogated to all
of the rights of Indemnitor now or hereafter in such claims.

 

13.    Representations and Warranties. Indemnitor jointly and severally
represents and warrants that:

 

(a)          Indemnitor has the full power and authority to execute and deliver
this Agreement and to perform its obligations hereunder; the execution, delivery
and performance of this Agreement by Indemnitor has been duly and validly
authorized; and all requisite action has been taken by Indemnitor to make this
Agreement valid and binding upon Indemnitor;

 

(b)          Indemnitor’s execution of, and compliance with, this Agreement is
in the ordinary course of business of Indemnitor and will not result in the
breach of any term or provision of the certificate of limited liability company,
certificate of incorporation, limited liability company agreement, charter,
by-laws, partnership or trust agreement, or other governing instrument of
Indemnitor or result in the breach of any term or provision of, or conflict with
or constitute a default under, or result in the acceleration of any obligation
under, any agreement, indenture or loan or credit agreement or other instrument
to which Borrower, Property Owner, Guarantor or the Property is subject, or
result in the violation of any law, rule, regulation, order, judgment or decree
to which Borrower, Property Owner or the Property is subject;

 

(c)          to Borrower’s knowledge, there is no action, suit, proceeding or
investigation pending or threatened against Borrower or Property Owner that,
either in any one instance or in the aggregate, may result in a Material Adverse
Effect, or that would draw into question the validity of this Agreement or of
any action taken or to be taken in connection with the obligations of Indemnitor
contemplated herein, or that would be likely to impair materially the ability of
Borrower to perform under the terms of this Agreement;

 

(d)          Indemnitor does not believe, nor does it have any reason or cause
to believe, that it cannot perform each and every covenant contained in this
Agreement;

 

(e)          no approval, authorization, order, license or consent of, or
registration or filing with, any Governmental Authority or other person, and no
approval, authorization or consent of any other party is required in connection
with the execution and delivery by Indemnitor of this Agreement except to the
extent otherwise obtained prior to the date hereof; and

 

(f)          this Agreement constitutes a valid, legal and binding obligation of
Indemnitor subject to bankruptcy, insolvency and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

 

14.    No Waiver. No delay by any Indemnified Party in exercising any right,
power or privilege under this Agreement shall operate as a waiver of any such
privilege, power or right.

 

 11 

 

 

15.    Notice of Legal Actions. Each party hereto shall, within ten (10)
business days of receipt thereof, give notice to the other parties hereto of
(i) any written notice from any Governmental Authority or any source whatsoever
with respect to Hazardous Substances on, from or affecting the Property in
violation of Environmental Law, and (ii) any Legal Action brought against such
party or related to the Property, with respect to which Borrower may have
liability under this Agreement. Such notice shall comply with the provisions of
Section 16 hereof.

 

16.    Notices. All notices, consents, approvals and requests required or
permitted hereunder shall be given in writing by expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
delivery or attempted delivery, addressed as follows (or as a pdf attachment to
an e-mail address to the respective addresses specified below, immediately
followed by one of the other delivery methods provided). Any party hereto may
change its address and other contact information for purposes hereof at any time
by sending a written notice to the other parties to this Agreement in the manner
provided for in this Section. A notice shall be deemed to have been given when
delivered or upon refusal to accept delivery.

 

If to Lender: c/o Paramount Group Real Estate Fund VIII, L.P.   1633 Broadway,
Suite 1801   New York, New York  10019   Attention:  Albert Behler, CEO  
E-mail: abehler@paramount-group.com     with copies to: c/o Paramount Group Real
Estate Fund VIII, L.P.   1633 Broadway, Suite 1801   New York, New York  10019  
Attention:  Gage Johnson, General Counsel   E-mail: gjohnson@paramount-group.com
    and: Willkie Farr & Gallagher LLP   787 Seventh Avenue   New York, New York
10019   Attention:  Thomas J. Henry   E-mail: thenry@willkie.com     If to
Indemnitor: c/o New York Recovery Advisors, LLC   405 Park Avenue, 7th Floor  
New York, NY 10022   Attn:  Legal Department   E-Mail:  MEad@nyrt.com     with a
copy to: c/o New York Recovery Advisors, LLC   405 Park Avenue, 7th Floor   New
York, NY 10022   Attn:  Michael Happel   E-Mail:  Mhappel@nyrt.com     with a
copy to: Arnold & Porter LLP   399 Park Avenue   New York, NY 10022  
Attn:  John  Busillo, Esq.   E-Mail:  John.Busillo@aporter.com

  

 12 

 

 



17.    Duplicate Originals; Counterparts; Facsimile Signatures. This Agreement
may be executed in any number of duplicate originals and each duplicate original
shall be deemed to be an original. This Agreement may be executed in several
counterparts, each of which counterparts shall be deemed an original instrument
and all of which together shall constitute a single Agreement. Any counterpart
delivered by facsimile, pdf or other electronic means shall have the same import
and effect as original counterparts and shall be valid, enforceable and binding
for the purposes of this Agreement.

 

18.    No Oral Change. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of Borrower or any Indemnified Party,
but only by an agreement in writing signed by the party against whom enforcement
of any modification, amendment, waiver, extension, change, discharge or
termination is sought.

 

19.    Headings, Etc. The headings and captions of Sections of this Agreement
are for convenience of reference only and are not to be construed as defining or
limiting, in any way, the scope or intent of the provisions hereof.

 

20.    Rules of Construction / Successors and Assigns. All pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the person or persons referred to may
require. All references to sections, schedules and exhibits are to sections,
schedules and exhibits in or to this Agreement unless otherwise specified.
Unless otherwise specified: (i) all meanings attributed to defined terms in this
Agreement shall be equally applicable to both the singular and plural forms of
the terms so defined, (ii) “including” means “including, but not limited to” and
“including, without limitation” and (iii) the words “hereof,” “herein,”
“hereby,” “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision,
article, section or other subdivision of this Agreement. Without limiting the
effect of specific references in any provision of this Agreement, the term
“Indemnitor” shall be deemed to refer to each and every Person comprising
Indemnitor from time to time, as the sense of a particular provision may
require, and to include the successors and assigns of either Indemnitor, all of
whom shall be bound by the provisions of this Agreement (subject to the terms
hereof), provided that Indemnitor may not assign its obligations hereunder
except with the written consent of Lender in its sole discretion except as
permitted by, and in accordance with, the express provisions of the Loan
Agreement. This Agreement shall inure to the benefit of the Indemnified Parties
and their respective successors and permitted assigns forever.

 

21.    Release of Liability. Any one or more parties liable upon or in respect
of this Agreement may be released without affecting the liability of any party
not so released.

 

22.    Rights Cumulative. The rights and remedies herein provided are cumulative
and not exclusive of any rights or remedies that Lender has under the Note, the
Loan Agreement or the other Loan Documents or would otherwise have at law or in
equity.

 

 13 

 

 

23.    Inapplicable Provisions. If any term, condition or covenant of this
Agreement shall be held to be invalid, illegal or unenforceable in any respect,
this Agreement shall be construed without such provision.

 

24.    Governing Law; Waiver of Trial by Jury. (a) THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CHOICE OF LAW RULES TO THE EXTENT THE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 

(b)          ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR INDEMNITOR
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL
OR STATE COURT IN NEW YORK COUNTY, NEW YORK. LENDER AND INDEMNITOR HEREBY (i)
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM,
(ii) IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT,
ACTION OR PROCEEDING AND (iii) IRREVOCABLY CONSENT TO SERVICE OF PROCESS BY
MAIL, PERSONAL SERVICE OR IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW, AT
THE ADDRESS SPECIFIED IN SECTION 16 HEREOF.

 

(c)          EACH OF INDEMNITOR AND LENDER, TO THE FULLEST EXTENT THAT IT MAY
LAWFULLY DO SO, HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE
OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS AGREEMENT, OR
ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY
INDEMNITOR AND LENDER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE
AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.
THE INDEMNIFIED PARTIES AND INDEMNITOR ARE HEREBY AUTHORIZED TO FILE A COPY OF
THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
INDEMNITOR AND LENDER.

 

25.    Miscellaneous. (a) Wherever pursuant to this Agreement (i) Lender
exercises any right given to it to approve or disapprove, (ii) any arrangement
or term is to be satisfactory to Lender, or (iii) any other decision or
determination is to be made by Lender, the decision of Lender to approve or
disapprove, all decisions that arrangements or terms are satisfactory or not
satisfactory and all other decisions and determinations made by Lender, shall be
in the sole and absolute discretion of Lender and shall be final and conclusive,
except as may be otherwise expressly and specifically provided herein.

 

 14 

 

 

(b)          Wherever pursuant to this Agreement it is provided that Borrower
pay any costs and expenses, such costs and expenses shall include, but not be
limited to, reasonable legal fees and disbursements of Lender’s retained firms.

 

(c)          All obligations and liabilities hereunder of the parties comprising
Indemnitor shall be joint and several.

 

[Signatures on following page]

 

 15 

 

 

IN WITNESS WHEREOF, this Agreement has been executed by Indemnitor and is
effective as of the day and year first above written.

 

  ARC NY1440BWY1 MEZZ, LLC, a Delaware limited liability company       By: New
York Recovery Operating Partnership, L.P., its sole member         By: New York
REIT, Inc., its general partner         By: /s/ Michael Ead     Name: Michael
Ead     Title: Authorized Signatory       NEW YORK REIT, INC., a Maryland
corporation         By: /s/ Michael Ead     Name: Michael Ead     Title:
Authorized Signatory       NEW YORK RECOVERY OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership         By: New York REIT, Inc., its general
partner         By: /s/ Michael Ead     Name: Michael Ead     Title: Authorized
Signatory

 

   

